


110 HCON 320 IH: Honoring Army Specialist Monica L. Brown,

U.S. House of Representatives
2008-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 320
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2008
			Ms. Jackson-Lee of
			 Texas (for herself, Mr.
			 Paul, Mr. McCaul of Texas,
			 Mr. Poe, Mr. Ortiz, Mr.
			 Hensarling, Ms. Granger,
			 Mr. Reyes,
			 Mr. Cuellar,
			 Mr. Burgess,
			 Mr. Edwards,
			 Mr. Gene Green of Texas,
			 Mr. Conaway,
			 Mr. Culberson,
			 Mr. Hinojosa,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Hall of Texas,
			 Mr. Gonzalez,
			 Mr. Sessions,
			 Mr. Lampson,
			 Mr. Neugebauer, and
			 Mr. Al Green of Texas) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Honoring Army Specialist Monica L. Brown,
		  extending gratitude to her and her family, and pledging continuing support for
		  the men and women of the United States Armed Forces.
	
	
		Whereas members of the United States Armed Forces were
			 attacked by a roadside bomb in the eastern Paktia province in Afghanistan on
			 April 25, 2007;
		Whereas Monica L. Brown, age 19, a Specialist in the
			 United States Army, ran through insurgent gunfire to save the lives of fellow
			 wounded soldiers injured after the roadside bomb tore through their convoy of
			 humvees;
		Whereas Brown is one of 25,109 women currently serving in
			 the Armed Forces in Afghanistan and Iraq, and one of 350,000 women serving in
			 the United States Army;
		Whereas Brown is the first woman in Afghanistan and only
			 the second female member of the Armed Forces since World War II to receive the
			 Silver Star, the Nation’s third-highest medal for valor; and
		Whereas the thoughts and prayers of the Congress and the
			 Nation remain with the families of all the members of the Armed Forces who are
			 fighting to ensure the Nation’s freedom and safety: Now, therefore, be
			 it
		
	
		That Congress—
			(1)honors Monica L.
			 Brown, a Specialist in the United States Army, who risked her life to save the
			 lives of her fellow wounded soldiers while serving in the Global War on Terror
			 in Afghanistan, and recognizes her for her bravery and heroism;
			(2)extends its
			 deepest gratitude to Monica L. Brown and her family in Lake Jackson, Texas;
			 and
			(3)pledges its
			 continued support for the men and women of the United States Armed
			 Forces.
			
